Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
3.	Authorization for this examiner’s amendment was given in an interview with Peter Law on 02/24/21.
4.	The application has been amended as follows: 

	Claim 1:
A fuel bundle for use in a channel type heterogeneous reactor core of a heavy water reactor, the fuel bundle comprising: 
a filled central displacement tube; and 
a plurality of thorium based fuel pins surrounding the filled central displacement tube, 
wherein the plurality of thorium based fuel pins are arranged in a single ring around the filled central displacement tube.

	Claim 10:
A fuel bundle for use in a channel type heterogeneous reactor core of a heavy water reactor, the fuel bundle comprising: 
a filled central displacement tube; and 
a plurality of thorium based fuel pins surrounding the filled central displacement tube, 
, and 
wherein the plurality of thorium based fuel pins are arranged in a single ring around the filled central displacement tube.
	
	Claim 11: CANCEL

	Claim 13: CANCEL

Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: The closest prior art is cited on the attached PTO-892. Neither reference suggests a fuel bundle having a central displacement rod with only a single ring of fuel pins (see Figs. 1D and E of the instant specification vs. Fig. 1A and [0042] of Pencer and Table 1 and Fig. 1 of Roshd).
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHARON M DAVIS/Primary Examiner, Art Unit 3646